 

Case 20-10343-LSS Doc 4989 Filed 05/25/21 Pagelof1

FILED
_ O21 MAY 25 AM 8: 54

Justice Lauri Seiber Silverstein | CLERK |
BSA Bankruptcy Case US OAM R OE DEI bY
824 Market Street
6" Floor

Wilmington DE 19801

  

May 18,2021

Your Honor,

| was asked to write this letter to inform you of my case. | was about
12 and went to campout in the neighborhood with friends. One person
there was an 18 year old and was a friend of a friend. He was an Eagle

scout.

When it was time for bed this guy takes all his clothes off. He then
tells us this is the way they do it, | assumed he meant the BSA. He said
we could have a fot of fun.

 

| never talked about it to my other friends. | never have spoken to
anyone about it. | feel | got over it. | am married with two kids. But when
{ heard about this lawsuit | got angry. What happened to me was not
right. | have little evidence but felt | needed to report it.

Please let me know if | can help. | trust you to keep all this
confidential.

To the Praise of His Glory,

 

 
